Citation Nr: 1648281	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  08-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for coronary artery disease (CAD), status post triple-vessel coronary artery bypass graft (CABG), to include the propriety of the reduction from 100 to 30 percent, effective March 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from September 1965 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before a Veterans Law Judge in May 2010; a transcript of that hearing is associated with the claims file.  The Veterans Law Judge who held that hearing is no longer available to participate in this decision.  The Veteran was informed of this fact and of his right to a hearing before another Veterans Law Judge in an August 2016 letter.  The Veteran responded in a September 2016 correspondence that he did not wish another hearing in this matter.  The Board will therefore proceed with adjudication of his claim at this time.  

This case is procedurally complex.  The case was last before the Board in March 2016, at which time the Board gave an extensive procedural history of this case; that procedural history is reincorporated herein.  

In March 2016, the Board remanded the case for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, this case was last adjudicated by the AOJ in a May 2016 supplemental statement of the case, in which the AOJ noted that it reviewed Gainesville VA Medical Center records in conjunction with that adjudicative action.  The Board notes, however, that the AOJ uploaded VA treatment records (from the Las Vegas VA Medical Center) for a different Veteran into the claims file.  Thus, the Gainesville VA Medical Center records noted by the AOJ are not in the claims file, and a remand is necessary in order for the AOJ to properly associate all Gainesville VA Medical Center records with the claims file, as well as any other identified private treatment records, as appropriate.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regardless of the above, in the March 2016 remand, the Board requested that the Veteran be afforded another VA examination with a cardiologist.  The Veteran underwent a VA examination in April 2016, although the April 2016 examiner merely noted that she was a Compensation and Pension Medical Doctor.  Thus, it is not clear whether the Board's instructions to have a cardiologist perform the examination were followed.  

Moreover, in the Board's remand instructions, the examiner was asked to specifically comment on the September 2007 examiner's determination that the Veteran's condition had not significantly improved despite the noted increase in his METs during that examination.  Although the physician discussed a motorcycle trip that the Veteran took three months after surgery, she did not clearly address whether there was overall improvement in the Veteran's condition.  It also does not appear that the physician specifically discussed the Veteran's continued complaints of fatigue and his reports of being unable to stay employed due to his CAD in her opinion, as requested by the Board.  

In light of the above deficiencies, the Board must find that the April 2016 VA examination is inadequate and does not substantially comply with the Board's previous remand instructions.  Consequently, a remand is necessary in order to obtain another VA examination which adequate addresses the Board's previous remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Gainesville VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his CAD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with a cardiologist to determine the current severity of his CAD.  The examiner should specifically note whether s/he is a cardiologist; if a cardiologist is not able to perform the examination, the AOJ should explain why this is so.

The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The cardiologist should specifically address whether the Veteran has congestive heart failure, as well as any left ventricular dysfunction, including ejection fraction testing.  The cardiologist should also determine the Veteran's METs, as well as any other symptoms such as dyspnea, fatigue, angina, dizziness, and/or syncope which may be present.  The cardiologist should also determine whether there is any cardiac hypertrophy or dilation present.  Finally, the cardiologist should address whether the Veteran necessitates continuous medication for treatment of his heart condition.  

Additionally, the cardiologist must specifically comment on the September 2007 VA examiner's statements that the Veteran's condition had not significantly improved since his previous examination in August 2006, despite an increased estimation of the Veteran's METs during that examination.  The cardiologist should also discuss whether the estimation of METs in the August 2006 examination was an accurate reflection of the Veteran's functional limitations due to his CAD at that time.  

The cardiologist must also address the Veteran's lay statements regarding the frequency and severity of his symptoms, including his continued complaints of fatigue and his reports of being unable to stay employed as a result of his CAD.  

All opinions must be accompanied by an explanation.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his CAD, as well as the propriety of the reduction of that disability evaluation during the appeal period.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

